                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


ANTONY STARK                          :

       Plaintiff                      :

 v.                                   :       Civil Action No. 1:19-cv-12109-ADB

LONNIE G. BUNCH,                      :
SECRETARY,
SMITHSONIAN INSTITUTION,              :

       Defendant                      :



            AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                                   I. INTRODUCTION

       1.      This is an action for equitable and legal relief to redress the deprivation of

rights secured to the Plaintiff Antony Stark by Section 7 of the Age Discrimination in

Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq. (“ADEA”), and for breach

of the covenant of good faith and fair dealing, pursuant to the Tucker Act, 28 U.S.C. §

1491(a)(1), and the “Little Tucker Act,” 28 U.S.C. § 1346(a)(2).

                                   II. JURISDICTION

       2.      The jurisdiction of the Court over this controversy is based upon Section 7

of the ADEA, 29 U.S.C. § 626, and 28 U.S.C. § 1337 to enforce the provisions of the Age

Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq. The

conditions precedent to suit have been satisfied, to wit, more than 180 days has passed

since the Plaintiff timely initiated a charge of discrimination with the Equal Employment

Opportunity Commission and no final action has been taken. Jurisdiction to hear Plaintiff’s

claim for breach of the covenant of good faith and fair dealing is accorded by 28 U.S.C. §


                                              1
1346(a)(2).

                                       III. VENUE

       3.      The unlawful employment practices alleged below were committed within

the town of Cambridge located in the County of Middlesex, Massachusetts. Accordingly,

venue lies in the United States District Court for the District of Massachusetts, under 28

U.S.C. § 1391(b).

                                      IV PARTIES

       4.      Plaintiff Antony Stark is an individual residing in Cambridge, Middlesex

County, Massachusetts.

       5.      Defendant Lonnie G. Bunch is the Secretary of the Smithsonian Institute.

He is sued in his official capacity for actions of the Smithsonian Astrophysical Observatory

(“SAO”) that took place in Cambridge, Middlesex County, Massachusetts.

                             V. STATEMENTS OF FACTS

       6.      Dr. Stark was born in 1953, and is therefore protected by the ADEA.

       7.      Dr. Stark has been employed by the SAO since 1991, and throughout that

time has consistently received the highest possible Annual Performance Review ratings,

and has been promoted through the ranks from “Astronomer” to “Senior Astronomer.”

       8.      When he was first hired by the SAO, Dr. Stark had been a member of the

Technical Staff of Bell Laboratories for 12 years, and was a Lecturer in Astrophysical

Sciences at Princeton University. At Bell Labs, Dr. Stark developed novel detectors for

millimeter-wave bands and used them for astronomical observations, including making the

first millimeter-wave band astronomical observations from the U. S. Antarctic Program’s

Amundsen-Scott South Pole Station in 1987.




                                             2
         9.       Dr. Stark realized that the transparent and stable atmosphere over the South

Pole warranted the establishment of a permanent observatory there, and won a grant from

the National Science Foundation (“NSF”) in 1989 to build the Antarctic Submillimeter

Telescope and Remote Observatory (“AST/RO”). Dr. Stark was also one of four founders

of the Center for Astrophysical Research in Antarctica, a Center also funded by the NSF

that began operations in 1990.

         10.      When Dr. Stark first applied to work at the SAO in 1991, he was told by

then-Director Irwin Shapiro that he should not seek employment at the SAO as a federal-

General Schedule (“GS”) employee because there was then a policy that federal scientists

could not hold NSF grants (as Dr. Stark then did). Director Shapiro offered to hire Dr.

Stark as a “Smithsonian Trust” employee, which he said had parallel requirements and

benefits (including job security) to federal GS scientists. Director Shapiro assured Dr.

Stark that this position as a “Smithsonian Trust” employee would be “as secure as tenure,”

promising that should the NSF cease to fund Dr. Stark’s work in the future, Dr. Stark would

be fully funded by the Smithsonian Trust or could be transitioned to a federal GS position.

         11. At the time of these conversations in 1991, Shapiro was the Director of the

SAO and had the authority to either appoint individuals to GS positions, or to enter into

contracts on behalf of the Smithsonian with Smithsonian Trust employees (non-GS

positions). Director Shapiro’s authority to enter into contracts with Smithsonian Trust

employees derives from the Act of Congress establishing the Smithsonian Institution, 9

Stat. 102 (1846).1 Director Shapiro entered into a contract with Dr. Stark, one of the terms


1
 According to a 1959 letter from the Secretary of the Smithsonian Institution, “there are two different
groups of employees in the Astrophysical Observatory. Employees supported by private funds, grants and
contracts are carried on the ‘private rolls' and are non-Federal. Their terms and conditions of employment
are at the discretion of the Secretary of the Smithsonian Institution.”


                                                     3
of which was that Dr. Stark would be paid a salary, and that the Smithsonian Trust would

fully fund his work if grants did not, and that his position would be as “secure as tenure.”

It was on the basis of this agreement that Dr. Stark accepted a position at the SAO. Dr.

Stark would otherwise have accepted one of several possible positions at other institutions

as a tenured Professor of Astronomy.

       12.     In the 24 years between 1991 and 2015, Dr. Stark’s work flourished at the

SAO:

       a.      During his first 15 years, the AST/RO project funded 18 post-doctoral

               appointments and a Project Manager position at the SAO;

       b.      In 1997 and 2000, Dr. Stark was first author on two scientific publications

               advocating the building of a 10-meter diameter telescope at the South Pole,

               construction of which was then funded in 2003;

       c.      Dr. Stark was one of five Co-Investigators (and the designer of the optics)

               of the South Pole Telescope (SPT), which began operations in 2007, and

               became widely recognized as a premier observational instrument; the SPT

               is also used as a component of the world-wide “Event Horizon Telescope”

               that in the past year made the first image of a black hole, earning Dr. Stark

               a share in the prestigious 2020 Breakthrough Prize in Fundamental Physics;

       d.      In 2013, Dr. Stark and Dr. Niels Halverson collaborated in the optical design

               of a third-generation detector system (“SPT-3G”) that increased the

               sensitivity of the SPT by a factor of 20 — this instrument is currently

               operational; it is the world’s most sensitive instrument observing the




                                             4
               Cosmic Microwave Background, continues to make the currently most

               accurate measurements in observational cosmology, and is expected to lead

               to the discovery of about 6,000 previously unknown clusters of galaxies.

       e.      Thereafter, Dr. Stark and Dr. Christopher Stubbs proposed and won an NSF

               grant to build the Parallel Imager for Southern Cosmology Observations

               (“PISCO”), a photometric camera for the Magellan telescopes at Las

               Campanas Observatory that is several times faster than any previous

               photometric imager, in order to make the first optical images of the newly-

               discovered clusters;

       f.      Dr. Stark designed, constructed and deployed PISCO to Magellan, and in

               2015 PISCO became the world’s fastest and most accurate ground-based

               astronomical camera that has so far been used to image more than 800

               previously-unknown clusters of galaxies as well as other projects, for

               example the discovery of an Earth-like planet around a star only 42

               lightyears distant.

       13.     In the late 2000’s, recognizing that the instrument-building grants for the

SPT and other instruments would eventually run out (though they had not yet run out), Dr.

Stark approached SAO Director Charles Alcock about providing salary support for his

work in using these instruments for the observational purposes for which they were built—

that is, the detection and characterization of thousands of clusters of galaxies. In other

words, after successfully pursuing an astronomical research program of national

importance for decades, Dr. Stark asked the SAO for a few years of salary support in order

to complete the research on identifying galaxy clusters for which he had spent decades




                                            5
laying the groundwork.

           14.   At the time of this conversation, Dr. Stark’s salary was still being fully

funded by a combination of grants he was raising and funding from the SAO. In response

to Dr. Stark’s request, however, Director Alcock told him he should apply for a federal-GS

position at the SAO, reassuring Dr. Stark that there would be many federal positions for

which he could apply.

           15.   Dr. Stark proceeded to apply for the next federal scientist position that was

posted at the SAO, a GS-13 position. He was not selected for the position, and simply told

to re-apply.

           16.   In March 2016, at age 62, Dr. Stark applied again for two federal scientist

positions at the SAO, one at the GS-14 level and one at the GS-15 level. Again, he was

not selected for either position, even though he was found to be among the best qualified

for the positions. Instead, in September 2016, Director Alcock announced that the SAO

would be interviewing six other candidates for what he described in an email as the “mid-

career” scientist position. The scientists selected for interviews were all in their forties and

fifties.

           17.   By definition, by having the highest possible performance evaluations for

years in a Senior Astronomer position, higher in grade than GS-15, Dr. Stark was more

than qualified for the GS-14 and 15 positions for which he applied in 2016, yet he was not

even included among the finalists who were selected to be interviewed.

           18.   When Dr. Stark protested to Director Alcock that he was not included

among the finalists for the “mid-career” federal scientist position, Director Alcock

proceeded to hire none of the other scientists, yet did not allow Dr. Stark to continue to




                                               6
compete for the position, and instead left the position unfilled.

       19.     In sum, after the SAO collected millions of dollars in grants brought in by

Dr. Stark over more than two decades, it put Dr. Stark, an accomplished 62-year old Senior

Astronomer, in the position of having to compete to continue in his job with a group of

younger, mid-career scientists, and then did not select him.

       20.     Up until September 2016, Dr. Stark was assured and expected that the SAO

would find a way to fund his work so that he had a position “as good as tenure.” At that

point, however, it became clear that the SAO would not hire him for a GS position because

of his age, and it would not pay his salary if he could not raise it, and that he therefore had

a claim of age discrimination and a claim for breach of contract.

                       VI. CLAIM FOR AGE DISCRIMINATION

       21.     Plaintiff repeats and realleges the allegations of paragraph 1 through 20.

       22.     The SAO intended to and did discriminate against Dr. Stark on the basis of

his age, in violation of the ADEA.

       23.     The reasons given for not selecting Dr. Stark for a federal scientist

position were not true, not worthy of belief, and a pretext for age discrimination.

       24.     The SAO has engaged in a pattern or practice of age discrimination by

hiring and paying scientists only for so long as they are bringing in grant monies, and

then, when they get older, requiring them to compete for their positions with younger

colleagues and/or failing to pay them at all.

       25.     The SAO’s conduct was motivated in whole or in part by an intent to

discriminate against the Plaintiff on the basis of his age, in violation of the ADEA.

       26.     The SAO’s conduct represents a willful violation of section 4(a)(1) and (2)




                                                7
of the ADEA, by maintaining age-based employment policies which have the effect of

excluding qualified employees, including Plaintiff, from employment opportunities, on

the basis of age.

       27.     The SAO has willfully engaged in a policy or practice of arbitrarily and

summarily discriminating against employees, including the Plaintiff, on the basis of age,

in violation of the ADEA.

       28.     The SAO’s discriminatory conduct, policies, and practices regarding

workplace treatment, compensation, promotion and retention violate the ADEA.

       29.     The SAO has failed in its affirmative duty under the ADEA, by its failure

to exercise reasonable care and diligence, to maintain a work environment free of

discrimination against older workers.

       30.     As a direct and proximate result of the SAO’s violations of the ADEA, Dr.

Stark has suffered damages. Dr. Stark has been:

       a.      Treated in a hostile, demeaning, and otherwise unlawful manner;

       b.      Deprived of the status, benefits, privileges, and other terms and conditions

               accruing to the employment relationship to which he was entitled; and

       c.      Lost income, suffered humiliation and emotional distress, and incurred

               harm to his personal and professional reputation.

             VII. CLAIM FOR BREACH OF COVENANT OF GOOD FAITH

       31.     Plaintiff repeats and realleges the allegations of paragraphs 1 through 30.

       32.     At the time he accepted employment with the SAO in 1991, Dr. Stark, then

age 38, was a successful, well-compensated scientist with substantial federal grant funding

for his work from the NSF.




                                             8
       33.      Then-Director Shapiro induced Dr. Stark to accept employment with the

SAO as a “Smithsonian Trust” employee, rather than as a salaried GS federal scientist,

based on an agreement that the Smithsonian Trust would fully fund his work if grants did

not, and that his position would be as “secure as tenure.” As Director of the SAO, Shapiro

had express or implied authority at the time to enter into contracts with Smithsonian Trust

employees. Were it not for this agreement, Dr. Stark would not have accepted the position

with the SAO.

       34.      By failing to honor this agreement in 2016, that is, by failing to fully fund

Dr. Stark’s salary if grants did not, and instead requiring Dr. Stark, then age 62, to compete

for his position with younger scientists, the SAO breached the covenant of good faith and

fair dealing that is implied in all contracts for employment.

       35.      As a direct and proximate result of the SAO’s breach of the covenant of

good faith and fair dealing, Dr. Stark has suffered damages. Dr. Stark has been:

       a.       Treated in a hostile, demeaning, and otherwise unlawful manner;

       b.       Deprived of the status, benefits, privileges, and other terms and conditions

                accruing to the employment relationship to which he was entitled; and

       c.       Lost income, suffered humiliation and emotional distress, and incurred

                harm to his personal and professional reputation.

       36.      Pursuant to the “Little Tucker Act,” Dr. Stark waives any recovery of

monetary damages on this claim above $10,000.


                                 PRAYER FOR RELIEF


       WHEREFORE, Plaintiff prays that the Court enter judgment against the SAO and




                                              9
in favor of Plaintiff for all damages and equitable relief available, including, but not limited

to:

       A.      Order that the Defendant make whole the Plaintiff by awarding appropriate

lost earnings, benefits, and interest, in amounts to be proved at trial, and other affirmative

relief necessary to eradicate the effects of its unlawful employment practices, including,

but not limited to the restoration of Plaintiff to a current position of compensation with all

benefits;

       B.      Award Plaintiff an entire remedy and complete relief under the Tucker Act

and the Little Tucker Act, including restoration to office or position, and monetary

damages in an amount not to exceed $10,000;

       C.      Award Plaintiff his attorneys’ fees and the costs of this action;

       D.      Grant an appropriate award of prejudgment interest, including an award of

interest for all damages awarded to the Plaintiff from the date this cause of action accrued;

       E.      Grant such other and further relief as this Court deems necessary and proper.

       PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY OF ALL CLAIMS

SO TRIABLE.


                                               For the Plaintiff,


                                               __/s/ Andrew Rainer__________________
                                               Andrew Rainer (BBO #542067)
                                               Brody, Hardoon, Perkins & Kesten LLP
                                               699 Boylston Street, 12th floor
                                               Boston, MA 02116
                                               (617) 304-6052


Dated: September 4, 2020




                                              10
                                   Certificate of Service

        I hereby certify that, on this 4th day of September, 2020, I served the foregoing
Amended Complaint on defense counsel of record by posting in the Court’s electronic
filing system.

                                              __/s/ Andrew Rainer__________________




                                             11
